Citation Nr: 1205884	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-18 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from April 1955 to October 1974.  He died in March 1988.  The appellant seeks benefits as the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death, having been reopened, is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision issued in March 1992, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death; after appropriate notice, the appellant did not appeal that rating decision and it became final.

2.  Evidence added to the record since the final March 1992 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim for service connection for the cause of the Veteran's death.



CONCLUSIONS OF LAW

1.  The March 1992 rating decision that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Board's decision to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death is completely favorable and, in that regard, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Reopening the Claim

The law provides dependency and indemnity compensation for a spouse of a veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In March 1992, the RO denied service connection for cause of death.  The appellant was notified of this decision and of her appellate rights by letter dated in April 1992.  She did not appeal, and the March 1992 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is presumed credible for the purposes of reopening the appellant's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision in March 1992 that is sufficient to reopen the appellant's claim for service connection for the cause of the Veteran's death as it is "new" within the meaning of 38 C.F.R. § 3.156.  This evidence includes a statement from Richard Dycus, D.O., dated in June 2008 that he had reviewed the Veteran's death certificate and DD-214; had spoken to the appellant about the Veteran's behavior prior to his death; and believed that the appellant's "history with her husband is consistent with post traumatic stress syndrome and subsequent suicide."  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claims since it shows the possible presence of a service related psychiatric disorder that may have resulted in his suicide.  As new and material evidence has been presented, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To that extent only, the claim is allowed.


REMAND

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  However, additional evidentiary development must be undertaken before appellate review may proceed.  

The record shows that the Veteran died in March 1988 after intentionally shooting himself in the chest in the appellant's presence.  The sheriff's report and death certificate of record both found the manner of death to be suicide.  At the time of the Veteran's death, he and the appellant were estranged.  She believes that the Veteran, who had combat service as a Marine in Vietnam, was suffering from PTSD related to that service, and that his PTSD resulted in his taking his own life.  

The Veteran was not service connected for any disabilities at the time of his death.  The appellant has reported that she attempted to get the Veteran to seek psychiatric treatment near the end of his life, but that he refused.  The record contains the appellant's descriptions of the Veteran drinking heavily after viewing television programs about Vietnam, believing she was the enemy, calling her "gook" and "mamasan," waving a gun, and threatening to shoot her.  The record also contains lay statements from others who knew the Veteran and reported on his actions in the period before his death, including his talking of his Vietnam experiences.  It also contains copies of the Veteran's suicide notes and the sheriff's report detailing the circumstances of his suicide.

An opinion is needed to determine whether the Veteran had PTSD or any other mental health disorder as a result of his service, including his verified combat service in Vietnam.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  If the Veteran is found to have had PTSD or any other mental health disorder as a result of his service, an opinion is needed to determine whether such contributed to his suicide by gunshot wound.

Lastly, another attempt to obtain the Veteran's service medical records should be made.  Documents currently in the file dated in 1991 reflect those records had been sent to the Houston VA Regional office in 1988, and that an effort to obtain them from there in 1992 was unsuccessful.  Circumstances as to their location may have changed in the ensuing 20 years.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempts should be made to locate the Veteran's service treatment records, and associate them with this claims folder.  

2.  Inform the appellant that she may submit additional lay statements from people who knew the Veteran in the years prior to his death and who can describe his actions and behavior as it may relate to his state of mind in those years.  

3.  After any additional statements or evidence have been associated with the claims file, the claims file should be forwarded to an appropriate medical professional to obtain an opinion regarding the cause of the Veteran's death.  The claims file must be made available to and be reviewed by the examiner.  After a full review of the claims file, the examiner should offer an opinion on the following:

(a).  At the time of his death, is it at least as likely as not that the Veteran had PTSD or any other mental health disorder?  In answering this inquiry, the examiner should consider the lay statements of record detailing the Veteran's behavior as well as the suicide notes and sheriff's report of record. 

(b).  If so, is it at least as likely as not that the Veteran's PTSD or other mental health disorder resulted from his service, including his verified combat service in Vietnam?

For each diagnosed mental health disorder, including PTSD, that the examiner finds is at least as likely as not related to the Veteran's service, please offer an opinion as to whether the Veteran's PTSD or other mental health disorder was the principal or a contributory cause of the Veteran's death?  

If it is not possible to provide any requested opinion, the reason(s) that is so should be explained.  

4.  After completing the above actions, and any other development as may become logically indicated as a result of the actions taken, the appellant's claim should be readjudicated.  If the claim is denied, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


